COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 FARAH ELIAS AKELL,                            §              No. 08-17-00034-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                34th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §               (TC# 20140D01224)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until October 30, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLAT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Louis E. Lopez, Jr., Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 30, 2017.

       IT IS SO ORDERED this 2nd day of October, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.